This action was commenced in the district court of Ellis county by Dinese Bolster and Henry Bolster, as husband and wife, against Alex Roher and A.M. Benbrooke, to recover damages for false representations made by the defendants in procuring the delivery of a certain deed which had been placed in escrow under a contract of sale of certain lands by the plaintiffs to the defendant Alex Roher. It was alleged in the petition that there was a balance due from Roher to the plaintiffs on the sale of said land. The case was tried to a jury, which resulted in a verdict in favor of the plaintiffs and against the defendants in the sum of $500. The jury's verdict was in favor of defendant A.M. Benbrooke. Defendant Alex Roher appealed to this court and appears here as plaintiff in error.
This case was regularly assigned for submission on June 21, 1921, on the printed docket of this court. The plaintiff in error has not filed any brief. No showing is made or reason given why briefs have not been filed in compliance with rule No. 7 of this court (47 Okla. vi). In re Seizure of One Chevrolet, Baby Grand Auto, v. State of Oklahoma, 82 Okla. 202,200 P. 144.
This appeal is hereby dismissed for failure of plaintiff in error to file brief.
PITCHFORD, V. C. J., and KANE, JOHNSON, and KENNAMER, JJ., concur.